El Juez Asociado Señor Marrero
emitió la opinión del Tribunal.
Jerónimo Rosado Pérez fué aeusado y convicto del delito -de escalamiento en primer grado. Se le sentenció a sufrir una pena indeterminada de presidio, con trabajos forzados. Apeló para ante este Tribunal. En apelación señala dos errores, el segundo de los cuales es al efecto de que: “la corte sentenciadora erró al no instruir al jurado que el de-lito de escalamiento en primer grado requiere un intento es-pecífico para ser cometido y que el estado de intoxicación puede ser de tal naturaleza que le imposibilite formar dicho intento al acusado, trayendo como resultado la exoneración de la comisión del delito.” El Fiscal de este Tribunal se allana a la revocación por el motivo señalado, indicando en su alegato, entre otras cosas, que “en aquellos delitos donde es elemento necesario una intención específica, se hace indispensable que el juzgador de hechos considere en la determi-nación de la culpabilidad o inocencia toda la evidencia que sobre su embriaguez el acusado haya podido producir.” Es-tamos de acuerdo. Los testigos de cargo declararon que el acusado confesó en presencia de ellos la comisión del delito, pero que sostuvo que al momento de realizarlo, e inmediata-mente antes de ello, se hallaba en completo estado de em-briaguez. En términos parecidos se expresaron la esposa del acusado y el acusado mismo, tanto al declarar éste du-rante el juicio como en una confesión escrita hecha por él ante un juez de paz. Terminado el desfile de la prueba y luego de darse las instrucciones de rigor, el jurado se retiró *438a deliberar. Minutos más tarde el jurado fué llamado a sala por el juez sentenciador, quien al dirigirse a ellos nuevamente se expresó del siguiente modo:
“Está el acusado presente. Los llamé porque parece que mis instrucciones no fueron lo suficientemente claras para que el jurado haya llegado ya a un veredicto al minuto de subir y bajar. No les ordené que rindieran el veredicto aquí por se-guir la costumbre del tribunal de que suban al salón de delibe-raciones. Mis instrucciones son específicas; es una orden del tribunal de condenar al acusado, de traer un veredicto de culpable de escalamiento en primer grado. No pueden traer nin-gún otro veredicto. No hay nada que discutir ni deliberar. El acusado ha admitido los hechos en corte abierta bajo su palabra jurada y, al mismo tiempo, ha admitido que él confesó ante el Juez de Paz y que confesó ante la persona perjudicada. . . . Les he dicho que no puedo dar instrucciones que no sean de conde-nar; no puedo dar instrucciones de absolución.” (Bastardillas nuestras.)
Oídas estas instrucciones la defensa manifestó:
“Tomamos respetuosamente excepción a las instrucciones del tribunal, tanto a \as anteriores como a las que acaba de dar en este momento.”
Varios jurados se dirigieron entonces al juez sentencia-dor y éste prosiguió instruyéndoles así:
“La embriaguez no es defensa para ningún delito. Eso me faltó decirles también. . . . Les dije que no podía, estaba im-pedido de dar instrucciones que no fueran de condenar, porque aquí es lo único que ha habido. Aquí lo único que ha habido es prueba del fiscal de tres testigos de que el acusado penetró durante las horas de la noche en un establecimiento público y hurtó y luego le ocuparon los objetos hurtados; que él confesó delante de tres personas, que confesó ante el Juez de Paz y que hizo una confesión por escrito. Además de eso hay prueba del acusado mismo que se sienta a declarar, corroborado por su esposa, que dijo que él cometió ese delito y que estaba en estado de embriaguez. Ésa no es defensa. El estado de embriaguez no es defensa. Una persona, por el hecho de estar embriagada, es capaz de cometer cualquier delito, a menos que estuviera loca. Pero si él mismo ha dicho y ha explicado cómo realizó los he-*439chos: que entró a ese cafetín, que sacó y se tomó una cerveza; que iba a buscar una lata de spaghetti; que al salir le dió la tentación de cometer el escalamiento y lo cometió. O sea, aquí ■el jurado no tiene . . . Ninguna persona que oiga esa prueba puede tener duda alguna de que el delito se ha cometido. No hay contradicción absoluta en los testigos de cargo y de defensa ni en los testigos unos con otros; ni en lo más mínimo de la prueba hay una contradicción. Lo único que ha hecho el abo-gado es presentar la prueba honradamente, la que él tiene, y po-ner a declarar al acusado; y toda esta prueba me sirve a mí luego, al dictar sentencia, para ser benévolo con el acusado, porque no es lo mismo una persona que haya sido toda la vida una persona decente . . .” (Bastardillas nuestras.)
Aunque el acusado no se anotó excepciones específicas a las anteriores instrucciones — Pueblo v. Vélez, 77 D.P.R. 817; Pueblo v. Piazza, 60 D.P.R. 575, 585; Pueblo v. Cardona, 50 D.P.R. 108, 112; Pueblo v. Quirós, 48 D.P.R. 962, 966; United States v. Daily, 139 F.2d 7, 9—consideramos que el error cometido es fundamental y que el mismo debe dar lugar a la revocación. Veamos:
Según el art. 408 del Código Penal “Toda persona que entrare en una casa, aposento, habitación, casa de vecindad, taller, almacén, tienda, . . . con el propósito de co-meter hurto o ratería, o cualquier delito grave (felony) será culpable de escalamiento.” Por otro lado, el art. 41 del mismo cuerpo legal preceptúa que “ningún acto cometido por una persona en estado de voluntaria embriaguez es menos criminal por haberse cometido en tal estado. Pero siempre que la existencia real de algún fin, motivo o intento determinado fuere elemento indispensable para constituir alguna clase o grado de delito especial el jurado podrá tomar en consideración el hecho de que el acusado se hallaba entonces ebrio, al determinar el fin, motivo o intento con que cometió el acto.” (Bastardillas nuestras.) Si este último artículo del Código Penal tan sólo contuviera la primera oración antes copiada, es posible que las precedentes instrucciones se ajustaran a derecho. Pero ello no es así. Ese artículo con-*440tiene, sin embargo, una segunda oración, cuyo alcance y efecto debió tener muy presente el juzgador al trasmitir sus instrucciones al jurado. En relación con el mismo nos ex-presamos así en Pueblo v. Rivera, 70 D.P.R. 570, 573:
“La regla adoptada en aquellas jurisdicciones donde preva-lecen disposiciones de ley idénticas o similares a la contenida en el artículo 41 de nuestro Código Penal es que la embriaguez— voluntaria — tiene que ser de tal grado o carácter que inhiba en el acusado su facultad mental para formar la intención espe-cífica requerida por el Código para la convicción de un delito— o grado del mismo — en el cual se requiere tal intención específica, y que la determinación de ese hecho es esencialmente una para el jurado o la corte juzgadora,” citando innumerables casos del continente. (Bastardillas nuestras.)
En relación con aquellos casos en que un acusado ha co-metido el delito imputádole en estado de embriaguez, el tra-tadista Burdick en su obra Law of Crime, vol. 1, ed. de 1946, se expresa del siguiente modo a la pág. 216:
“Se ha resuelto, sin embargo, en la mayoría de los estados, como excepción a la regla general, que si a una persona se le acusa de un delito que exige, como elemento esencial, una in-tención específica, o algún motivo o fin particular, distinto a la intención general o corriente requerida en todo delito, prueba de la intoxicación del acusado al tiempo en que cometió el de-lito es admisible para demostrar que debido a su estado mental él no era capaz de formar la intención específica, o de acariciar el motivo o fin necesariamente requeridos para constituir .el delito, y que al presentarse prueba suficiente a ese efecto, ge-neralmente la embriaguez constituye una defensa.”
El comentarista Wharton en el vol. 1 de su obra Criminal Law, duodécima ed., se expresa así a las págs. 98 y 101:
“Cuando se requiere determinada condición de la mente para constituir un delito, la intoxicación puede ser probada para ex-plicar tal condición. Si la existencia de una intención espe-cífica ... es esencial a la comisión de un delito, el hecho de que el acusado estuviera ebrio al realizar el acto, que unido a esa intención constituiría tal delito, debe ser tomado en consi-deración por el jurado al decidir si el acusado tuvo o no tal intención.”
*441A ese mismo'efecto véanse además Hopt v. People, 104 U. S. 631, 26 L. Ed. 873; People v. Smith, 14 C.2d 541; People v. Gordan, 103 Cal. 568, 575; People v. Blake, 65 Cal. 275.
El art. 408 de nuestro Código Penal requiere de manera expresa que para que se cometa el delito de escalamiento la penetración a la casa, tienda, etc., debe haber sido “con él propósito de cometer hurto o ratería...” (1) (Bastardillas nuestras.) De suerte, pues, que en este delito la intención desempeña un papel de importancia, la determinación de cuya existencia debe dejarse enteramente al juzgador de los hechos, que en este caso lo era el jurado que conocía del caso. Sobre este particular en People v. Gibson, 107 Cal. App. 76, 82, se dice que: “la esencia del delito de escalamiento consiste en la intención con que la penetración se realiza.”
En People v. Phelan, 93 Cal. 111, el apelante y otras dos personas fueron acusados del delito de escalamiento por ha-ber penetrado en un edificio con la intención de cometer hurto. La contención fundamental del apelante Phelan fué que el tribunal sentenciador había errado al trasmitir al jurado sus instrucciones en relación con el estado de in-toxicación en que él se hallaba. Al revocar la sentencia ape-lada y ordenar la celebración de un nuevo juicio el Tribunal Supremo del Estado de California se expresó así a la pág. 113:
“El penetrar en un edificio con intención de cometer hurto mayor o menor, o cualquier delito grave, constituye escalamien-to. ... La intención con que se penetra en un edificio es un elemento necesario para constituir una especie específica de delitos, como por ejemplo el de escalamiento. Por tanto, el ju-rado quizás pudo tomar en consideración el hecho, de ser tal hecho, de que el acusado se hallaba intoxicado al mo-mento en que penetró en el edificio, para determinar el propó-sito, motivo o intención con que realizó el acto. ... No estamos *442en libertad de especular respecto a cuál hubiera sido el vere-dicto si se hubiera dado una instrucción adecuada en vez de una errónea. La instrucción, en la forma en que lo fué, eli-minó de la consideración del jurado evidencia que el Código dis-pone el jurado puede considerar al determinar la intención con que se realizó el acto.
“La evidencia en este caso tiende a probar que el apelante, tanto antes como al tiempo en que penetró en el edificio, estaba intoxicado. Si estaba intoxicado a tal extremo que era incapaz de formar o de acariciar la intención de cometer el delito de hurto mayor o menor, o cualquier delito grave, dentro del edi-ficio ello era cuestión que incumbía exclusivamente al jurado determinar.”
En términos similares podemos expresarnos en este caso. Una instrucción a ese efecto debe ser trasmitida al jurado cuando ante éste ha desfilado prueba que ha tendido a de-mostrar la intoxicación del acusado al tiempo de cometer el delito y antes de ello. En este caso, como se ha visto, hubo semejante prueba. (2) El no haber dejado el juez sentencia-dor a la determinación del jurado si el acusado en este caso estaba- embriagado a tal extremo que era incapaz de formar o de abrigar la intención de cometer hurto mayor o menor al penetrar en el establecimiento de su vecino, fué un error cuya comisión debe dar lugar a la revocación.
*443En vista de la conclusión anterior, es innecesario discu-tir el otro error señalado.

La sentencia apelada será revocada, debiendo devolverse él caso al Tribunal Superior de origen para la celebración de un nuevo juicio.


 El texto inglés, que es el que debe prevalecer, (véase el art. 13 del Código Civil, ed. de 1930) dice: “with intent to commit grand or petit larceny,” cuya traducción correcta es “con intención de cometer hurto mayor o menor.”


En su confesión el acusado manifiesta “que en la noche del 28 de diciembre de 1953, como a la 1 a.m., después de tomar unos tragos para disipar las penas por motivo de una discusión con mi esposa, decidí pene-trar en el establecimiento comercial propiedad de Manolín Díaz Morales;” y en su declaración ante el jurado depuso que la noche del día antes in-dicado fué a visitarle un señor que él conoció en la YMCA; que comieron en su casa y luego se fueron a un cafetín de su propiedad; que siguie-ron bebiendo en el cafetín hasta, las 12 de la noche, cuando el señor que le visitaba regresó a San Juan; que entonces él volvió a su casa y al pedirle comida a su esposa ésta le dijo que no la había; que en vista de ello él regresó a su cafetín a buscar una lata de spaghetti y que en-tonces “me dió la intención de cometer el delito ése.”
La esposa del acusado declaró que éste y el señor que les visitaba comieron en su casa; que luego salieron y su esposo regresó por la ma-drugada “demasiado de borracho”; que su esposo (el acusado) le dijo que le sirviera comida y ella le contestó que ésta se había acabado; que entonces él salió y regresó como a la hora “más borracho casi de lo que hubiera salido” y se acostó con toda la ropa puesta.